Citation Nr: 1230685	
Decision Date: 09/07/12    Archive Date: 09/10/12

DOCKET NO.  10-42 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder (PTSD). 

2. Entitlement to service connection for a mental disorder for the purpose of establishing eligibility for treatment. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his grandfather




ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from June 2005 to July 2007, with subsequent reserve duty through 2010.          

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, denying entitlement to benefit sought. 

In November 2011, a Travel Board hearing was held before the undersigned Veterans Law Judge (VLJ) of the Board. Relevant to this proceeding, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2012) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, during the hearing, the VLJ noted the basis of the prior determination and noted the elements of the claims that were lacking to substantiate the claims for benefits. In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims. Moreover, neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), or otherwise identified any prejudice in the conduct of the hearing. By contrast, the hearing focused on the element necessary to substantiate the claims. As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R.             § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.


FINDINGS OF FACT

1. The most competent and probative medical evidence does not establish a current clinical diagnosis of PTSD. 

2. The Veteran has not manifested a confirmed diagnosed mental illness within two years of discharge from military service in the Persian Gulf. 


CONCLUSIONS OF LAW

1. The criteria are not met for service connection for PTSD. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2012).

2. The criteria are not met for service connection for a mental disorder for the purpose of establishing eligibility for treatment. 38 U.S.C.A. § 1702 (West 2002 & Supp. 2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2012), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2012).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). A regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), codified later at 38 C.F.R. 3.159(b)(1).

The United States Court of Appeals for Veterans Claims (Court) has further held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, including notice to the claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Through the VCAA notice correspondence dated from March 2010, the RO notified the Veteran as to each element of satisfactory notice set forth under 38 U.S.C.A.          § 5103(a) and 38 C.F.R. § 3.159(b). The VCAA notice further indicated the joint obligation between VA and the Veteran to obtain pertinent evidence and information, stating that VA would undertake reasonable measures to assist in obtaining additional VA medical records, private treatment records and other Federal records. See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002). Moreover, an addendum to the VCAA letter provided notice regarding the downstream disability rating and effective date elements of a pending claim for service connection. 

The relevant notice information must have been timely sent. The Court in Pelegrini II prescribed as the definition of timely notice the sequence of events whereby VCAA notice is provided in advance of the initial adjudication of the claim.            See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). In this instance,                  the VCAA notice correspondence was issued prior to the April 2010 RO rating decision adjudicating the Veteran's claims, and therefore comported with the standard for timely notice.  

The RO has also taken appropriate action to comply with the duty to assist                  the Veteran in this case, obtaining service treatment records (STRs), personnel records and VA outpatient records. The Veteran has undergone VA Compensation and Pension examination regarding the issue of service connection for PTSD.             In furtherance of his claims, the Veteran provided several personal statements.                He testified at a Board hearing. There is no indication of any additional available evidence that has not already been obtained. The record as it stands includes sufficient competent evidence to decide the claims. Under these circumstances,         no further action is necessary to assist the Veteran.

In sum, the record reflects that the facts pertinent to the claims have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations. That is to say, "the record has been fully developed," and it is "difficult to discern what additional guidance VA could [provide] to the appellant regarding what further evidence he should submit to substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate the claims on the merits. 

Background and Analysis

Service Connection for PTSD

The criteria for establishing service connection for PTSD are: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor. A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which provides that all psychiatric diagnoses must conform to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  38 C.F.R. § 3.304(f) (2012).

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether the veteran engaged in "combat with the enemy," as established by recognized military combat citations or other official records. See, e.g., Hayes v. Brown, 5 Vet. App. 60, 66 (1993); Cohen v. Brown, 10 Vet. App. 128 (1997). If VA determines the veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required provided that such testimony is found to be "satisfactory," i.e., credible, and "consistent with the circumstances, conditions, or hardships of service." 
See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); Dizoglio v. Brown, 9 Vet. App. 163, 164 (1996); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

If, however, the veteran's stressor is unrelated to participation in combat, then his lay testimony, in and of itself, is insufficient to establish the occurrence of the alleged stressor. Instead, the record must contain credible supporting information from an independent source that corroborates his testimony or statements, such as service records. See Cohen, 10 Vet. App. at 146-47. See also Moreau v. Brown,           9 Vet. App. 389, 394-95 (1996). The available sources for corroboration of a claimed stressor are not necessarily limited to service records, but may also include other sources of evidence such as lay statements from third- party individuals.     See Cohen, 10 Vet. App. at 143 (indicating that corroborating sources need not be found only in service records, contrary to what was previously set forth under the VA Adjudication Manual, M21-1, Part VI, para 7.46(f) (Sept. 21, 1992); and M21-1, Subch. XII, para 50.45(d) (1989)).

Apart from the above provisions, there is a recent regulatory change to the pertinent criteria. Effective July 13, 2010, VA revised the regulation governing adjudication of claims for service connection for PTSD. See 75 Fed. Reg. 39,843 (to be codified at 38 C.F.R. § 3.304(f)). The new regulation essentially softens the requirement that there be objective corroboration of a claimed in-service stressor. Under the new standard, if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 

Having comprehensively reviewed the record, the Board is constrained to deny     the Veteran's claim for service connection for PTSD. In so doing, the Board has adhered to and implemented the regulatory requirements for establishing entitlement to the benefit sought, and finds that the essential criterion lacking to establish service connection is a competent clinical diagnosis of PTSD. The Board is not without consideration of the fact that the Veteran has a verified stressor from military service. However, without a definitive diagnosis of PTSD, the claim simply cannot be substantiated.

Recounting the relevant background, the Veteran provides a description of stressful circumstances from military service. One event he addresses in particular is now a verified stressor, that of having been driving a military HUMVEE vehicle along a highway in Iraq near Baghdad when an improvised explosive device (IED) detonated, causing some damage to the vehicle though with no injury to himself or other occupants. The Veteran's service treatment history confirms that this event occurred in April 2007, and that on precautionary medical evaluation he had no identifiable resultant injury. The underlying occurrence of the claimed incident         is therefore confirmed for purposes of the instant claim.

Records of VA outpatient treatment show that the Veteran first sought out treatment in 2009. In July 2009, he demonstrated a positive PTSD screen. On a mental health evaluation the following month, the Veteran was given a diagnosis of "subthreshold PTSD."

In April 2010, the Veteran underwent a VA Compensation and Pension examination for mental health evaluation. Following a medical history review and mental status interview, the VA examiner assigned a diagnosis of subthreshold PTSD.                  The examiner further indicated that the Veteran did not meet the criteria for a diagnosis of PTSD, and commented as follows:


	The Veteran did experience event(s) that involved threat of serious injury
	or threat to the physical integrity of self or others, and given the benefit of
	the doubt, meets criteria A for PTSD. He does report some sleep issues,
	but does not report persistently re-experiencing events sufficient to meet
	criteria B for PTSD. He does not report avoidance of stimuli sufficient to
	meet criteria C for PTSD. He does report difficulty with sleep and
	hypervigilance, which, giving the benefit of the doubt, meet criteria D
	for PTSD. The disturbance does not cause clinically significant distress
	or impairment in social, occupational, or the important areas of functioning,
	and thus does not meet criteria F for PTSD.

Thereafter, on continuing review of VA outpatient records, an August 2010 mental health consult resulted in the assessment of "insomnia."

Based upon the foregoing, the Board reaches the reasonable conclusion that              the Veteran does not currently manifest the condition of PTSD. The Board is well aware of the VA examiner's finding of subthreshold PTSD, suggesting that              the Veteran had at least some components of typical PTSD symptomatology.          That notwithstanding, however, the VA examiner's overall conclusion was that the criteria for PTSD were not met. In arriving at this determination, the examiner individually considered each component criterion under the DSM-IVR necessary to provide a clinical diagnosis of PTSD. In all but two instances, the component criteria were not satisfied. Therefore, this case is substantially similar to situations in which PTSD on medical inquiry simply has not been diagnosed. The VA examiner's more extended analysis clarifies that the Veteran does not have a qualifying mental disorder for purposes of what will be considered PTSD. Indeed, this is entirely consistent with the earlier conclusion reached in August 2009             by another VA treatment professional. The Veteran has some relevant symptoms,          but fortunately does not manifest the condition of PTSD in its entirety.

While the Veteran's designated representative in November 2010 correspondence raised concerns as to the validity of the foregoing VA examination, in light of apparent "inconsistencies with the medical assessment given," the Board is not of the same opinion. Rather, the VA examiner appeared to have fully accepted (and even expressly indicated in this regard) that the Veteran already had a verified      in-service stressor. The examiner then proceeded to thoroughly examine and document why a diagnosis of PTSD was not warranted, and there is no readily observable inconsistency or deficiency in the analysis given.

Under VA law, the first essential criterion to establish service connection is competent evidence of the current disability claimed. Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), citing Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Compensation for service-connected injury is limited to those claims which show a present disability."); Hicks v. West, 12 Vet. App. 86, 89 (1998); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992). See also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability."). Absent indication of a current disability, service connection cannot be substantiated. Such is the case here. The Veteran may have a verified in-service stressor, however, without the precondition of a clinical diagnosis of PTSD having been met, there is no basis for further consideration and adjudication of the instant claim. 

The Veteran's own assertions have also been afforded appropriate weight. He is certainly competent to describe the symptomatology experienced. Similarly, the statements provided from other individuals as to his current symptomatology are competent as to their observations. However, as the Veteran is a layperson,                 he cannot opine on the precise diagnosis of the psychiatric disorder claimed, inasmuch as this involves an expert clinical assessment in light of established  DSM-IVR guidelines for what constitutes PTSD, and does not comprise a matter within the purview of lay observation. See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The Board thus finds that the most persuasive evidence before it clearly rules out a diagnosis of PTSD, and provides a basis to deny the claim. The Veteran is nonetheless informed that should he believe that his diagnostic profile has changed, or should additional relevant evidence regarding the possibility of a PTSD diagnosis become available, he is advised to submit this information to the Regional Office       if he wishes to attempt to reopen his claim. 

Accordingly, the Board is denying the claim for service connection for PTSD.           The preponderance of the evidence is against this claim, and under these circumstances the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).     

Eligibility for Outpatient Treatment 

For the purposes of establishing eligibility for VA medical care, any veteran of World War II, the Korean conflict, the Vietnam era, or the Persian Gulf War who developed an active psychosis (1) within two years after discharge or release from the active military, naval, or air service, and (2) before the end of the two-year period beginning on the last day of the Persian Gulf War, in the case of a veteran of the Persian Gulf War, shall be deemed to have incurred such disability in the active military, naval, or air service. 38 U.S.C.A. § 1702(a) (West 2002 & Supp. 2012).

In addition, for the purposes of establishing eligibility for VA medical care, any veteran of the Persian Gulf War who develops an active mental illness other than psychosis shall be deemed to have incurred such disability in the active military service, if such disability develops (1) within two years after discharge or release from the active military, naval, or air service, and (2) before the end of the two-year period beginning on the last day of the Persian Gulf War. 38 U.S.C.A. § 1702(b) (West 2002 & Supp. 2012). 

It is the latter provision that would apply in this instance, based on the Veteran's allegation that he had a qualifying mental illness other than psychosis that manifested within two years of service discharge, under section 1702(b).    However, for the reasons already set forth, a clinical diagnosis of PTSD has been found to be not warranted. Moreover, there is no other readily apparent mental health disorder which the Veteran has demonstrated within a two year period since discharge from involvement in Operation Iraqi Freedom / Enduring Freedom. 
In the absence of a qualifying diagnosed mental illness within the appropriate time period, it follows that the criteria for an award of benefits pursuant to 38 U.S.C.A.  § 1702 have not been met. 

Where as here the disposition of a claim is based on the applicable law, and not the facts of the case, the claim must be denied based on a lack of entitlement under       the law. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Service connection for PTSD is denied. 

Service connection for a mental disorder for the purpose of establishing eligibility for treatment is denied. 




____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


